DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        SARA ESTHER MORI,
                             Appellant,

                                    v.

                  DEPARTMENT OF REVENUE and
                  CHRISTOPHER PETER RADWAY,
                           Appellees.

                              No. 4D21-1273

                         [September 30, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah Willis, Judge; L.T. Case No. 502019DR011092.

  Meaghan K. Marro of Marro Law, P.A., Plantation, for appellant.

   Caryn A. Stevens of Ward, Damon, Posner, Pheterson & Bleau, West
Palm Beach, for appellee Christopher Peter Radway.

  No appearance for appellee Department of Revenue.

PER CURIAM.

  Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.